Citation Nr: 0009412	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-15 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
nicotine dependence is well grounded.

2.  Whether claims of entitlement to service connection for 
pulmonary disease, oral disease, and gastrointestinal 
disease, as due to nicotine dependence are well grounded.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1950 to 
April 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO denied 
service connection for nicotine dependence and for pulmonary 
disease, oral disease, and gastrointestinal disease, as due 
to nicotine dependence.


FINDINGS OF FACT

1.  Competent medical evidence that nicotine dependence was 
incurred in service is not of record.

2.  Competent medical evidence of current oral disease is not 
of record.

3.  Competent medical evidence that pulmonary disease, 
gastrointestinal disease, and oral disease are the result of 
the use of tobacco use in service or the result of nicotine 
dependence, which was incurred in service, is not of record.  


CONCLUSIONS OF LAW

1.  The claim for service connection for nicotine dependence 
is not well grounded and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claims for service connection for pulmonary disease, 
gastrointestinal disease, and oral disease as due to nicotine 
dependence are not well grounded and there is no statutory 
duty to assist the veteran in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant states that he developed nicotine dependence in 
service.  He states that he started smoking in October 1950 
and that he became a heavy smoker in service, which he 
asserts is a recognized symptom of nicotine addiction.  He 
states that his service medical records would not show that 
he was treated for such in service because, at that time, 
nicotine dependence was not recognized as an addiction.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  
It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether it is well grounded.  See Arms v. 
West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

In a precedential opinion by the VA General Counsel, it 
clarified when entitlement to benefits may be awarded based 
upon in-service tobacco use.  This opinion determined that 
direct service connection may be established if the evidence 
showed injury or disease resulting from tobacco use in 
service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  In 
June 1993, the VA General Counsel issued a clarification of 
this opinion, stating that the opinion did not hold that 
service connection would be established for a disease related 
to tobacco use if the affected veteran smoked in service.  
Rather, the General Counsel stated that the opinion held that 
any disability allegedly related to tobacco use, which was 
not diagnosed until after service, would not preclude 
establishment of service connection.  However, it stated that 
it must be demonstrated that the disability resulted from use 
of tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence, which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depended upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
determined that nicotine dependence may be considered a 
disease for VA compensation purposes.  The determination as 
to whether a veteran is dependent on nicotine is a medical 
question.

The Board notes that on July 22, 1998, the President of the 
United States signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" into law as Public Law 
No. 105-206.  This law prohibits service connection of death 
or disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C.A. § 1103).  However, this 
new section applies only to claims filed after June 9, 1998.  
As the appellant in the present case filed his claim in March 
1998, the statutory change will not affect the disposition of 
this appeal.

The appellant has not claimed that he incurred nicotine 
dependence arose under combat situation.  Thus, entitlement 
to application of 38 U.S.C.A. § 1154(b) (West 1991) is not 
warranted.

Tobacco-related claims are subject to the usual requirements 
for a well-grounded claim.  Specifically, for claims alleging 
a direct link between tobacco use in service and a current 
disability, the claimant must provide medical evidence of a 
current disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service in 
order to establish a well-grounded claim.  Veterans Benefits 
Administration letter 97-09 (January 28, 1997).  For claims 
alleging secondary service connection for a current disease 
on the basis of nicotine dependence acquired in service, the 
claimant must provide medical evidence of a current 
disability, medical evidence that nicotine dependence arose 
in service, and medical evidence of a relationship between 
the current disability and the nicotine dependence.  Under 
Secretary of Benefits letter 20-97-14 (July 24, 1997); see 
also 38 C.F.R. § 3.310 (1999).  For the purposes of well-
groundedness, medical evidence that nicotine dependence arose 
in service may consist of a current diagnosis of nicotine 
dependence along with the physician's opinion with respect to 
that dependence having originated in service.  Id.

The appellant's service medical records are presumed to have 
been destroyed in the 1973 file at the National Personnel 
Records Center.  Of record is the appellant's April 1952 
separation examination, which reveals normal findings as to 
clinical evaluation of the lungs and chest, mouth and throat, 
and abdomen and viscera.

June 1977 diagnostic testing showed findings suggestive of 
mild inflammatory process involving the second portion of the 
duodenum.  A December 1994 private medical record reveals 
that the appellant was diagnosed with antral gastritis with 
mild gastroesophagitis.  In April 1997, he was diagnosed with 
gastroesophageal reflux disease, gastroesophagitis, 
gastritis, and duodenitis.

A private chest x-ray, taken in March 1998, revealed 
persistent left lower lobe pneumonia.  In February 1998, the 
appellant was hospitalized at a private facility for 
evaluation of dyspnea.  Dr. Imad S. Basha stated that the 
appellant had been a smoker for more than 50 years.  Dr. 
Basha stated that a chest x-ray showed hyperinflation, which 
was suggestive of chronic obstructive pulmonary disease.  He 
diagnosed the appellant with chronic dyspnea and a long 
history of smoking with clinical evidence suggestive of 
chronic obstructive pulmonary disease and emphysema with 
chronic bronchitis.  Additionally, Dr. Basha entered a 
diagnosis of chest pain, etiology either cardiac or 
gastrointestinal.  In a separate February 1998 private 
medical record, Dr. Basha entered a diagnosis of tobacco 
abuse.

In lay statements submitted by the appellant's brothers, they 
stated that the appellant had become addicted to cigarettes 
during his period of active duty and had become a heavy 
smoker at that time.  One of the brothers stated that he felt 
that the Army encouraged smoking by selling cigarettes 
cheaper on base and having free cigarettes available during 
breaks from instruction classes.

In a May 1998 letter, Dr. Basha stated that he had been 
seeing the appellant since February 1998 and that the 
appellant had been smoking at least 2 1/2 packs of cigarettes 
per day since 1950.  Dr. Basha stated that the appellant now 
had severe obstructive pulmonary disease with emphysema, 
which was most likely caused by his heavy tobacco use which 
had started when he entered service.

After having reviewed the evidence of record, the Board finds 
that the appellant has not submitted well-grounded claims.  
See Epps, 126 F.3d 1464.  First, it must be noted that the 
appellant has not brought forth competent evidence of a 
diagnosis of oral disease.  Without evidence of a current 
disability, there is no valid claim, and the claim is not 
well grounded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Additionally, the appellant is competent to state that he 
started smoking in service; however, he is not competent to 
allege that he developed nicotine dependence in service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  No 
medical professional has stated that the appellant developed 
nicotine dependence during service or that the current 
diagnosis of pulmonary disease or gastrointestinal disease 
are a result of smoking in service (as opposed to post-
service smoking) or are a result of nicotine dependence that 
developed while in service.  Therefore, the claims are not 
well grounded. 

The Board is aware that in Dr. Basha's May 1998 letter, he 
stated that the appellant had severe obstructive pulmonary 
disease with emphysema, which was "most likely caused by his 
heavy tobacco use which started when he entered the military 
service."  However, this statement is insufficient to 
satisfy the requirement of a medical nexus for both the 
direct service connection claim and the secondary service 
connection claims.  As to the direct service connection 
claim, Dr. Basha did not state that the appellant had 
nicotine dependence in service.  VAOPGCPREC 19-97; see also 
DSM IV at 108-09, 133-34.  He simply stated that the 
appellant had "heavy tobacco use," which started during 
service.  As to the secondary service connection claims, Dr. 
Basha did not relate the cause of the obstructive pulmonary 
disease to tobacco use in service or nicotine dependence that 
developed in service.  See Beausoleil v. Brown, 8 Vet. App. 
459 (1996) (a physician's statement which did not link chest 
trauma in service specifically to the appellant's current 
condition, but rather contained only a generic statement of 
linkage between chest trauma and restrictive lung disease, 
was too general and inconclusive to make the claim well 
grounded).

Although the appellant (and/or his brothers) have asserted 
that he developed nicotine dependence in service and that he 
has developed pulmonary disease, gastrointestinal disease, 
and oral disease as a result of tobacco use in service, he is 
a lay person, and his opinion is not competent to establish a 
diagnosis of nicotine dependence in service, a nexus between 
pulmonary disease and gastrointestinal disease and tobacco 
use in service, or current evidence of oral disease.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claims.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to the 
veteran's claims under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for nicotine dependence is denied.

Having found the claims not well grounded, entitlement to 
service connection for pulmonary disease, gastrointestinal 
disease, and oral disease as due to nicotine dependence is 
denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

